Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed 11/22/21, has been entered.  Claims 1-9 remain withdrawn from consideration.  Claims 11 and 18 are cancelled.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 10, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCurnin et al (US 2014/0151456).
7.	Regarding claim 10, McCurnin shows a device, comprising a processor and a memory that stores executable instructions (Figure 3, para 28 shows the processor and memory devices accordingly) that, when executed by the processor, facilitate performance of operations, comprising receiving environment data indicative of a physical quantity (para 15, 21-22 show a HVAC [heating, ventilation, air conditioning] system that monitors temperature in a room among other parameters, para 18-19 for example show the HVAC system managing air flow throughout various rooms in a building); interfacing to a user interface device configured to present a group of graphical elements representative of the physical environment or an environment control device (Figures 6A, 8B for example all show the user interfaces with graphical elements representing temperature, humidity, and other environmental parameters, and Figures 5, 6B show interfaces with elements representing the device control of temperature or other parameters. Para 21-23 and 28-29 show accessing and presenting these interfaces.  Para 42-43 show instructing the interfaces to present the group of elements to represent and control the HVAC system), the graphical elements of the group of graphical elements assigned respective rank values for an ordering protocol according to which the elements are ordered when presented on the user interface device (Figure 6A-B, para 44-46, 48, 51 show rank values assigned to the elements to determine an ordering protocol for how they are presented on the interface); determining that the physical quantity satisfies a defined condition (see para 43 and note the examples of determining that it is a certain time of day or time of year, or determining that the temperature has reached a certain point); receiving selection information that indicates selection of a graphical element from the group concurrently with determining the defined condition to be satisfied, and in response increments one of the rank values assigned to the graphical element (see again para 43 and note that in response to a condition being met when selecting certain icons, such as a temperature or specific time being met, that the ranking is changed for the icons.  Para 44-46 go into even more detail about selecting the icons and performing ranking algorithms which in part are still based on the various time or temperature conditions being met.  The rank then indicates how the icon compares to other icons in the context of the time or temperature setting; if temperature is selected and the temperature condition is met, its rank value will increase); instructing the user interface device to present the group of graphical elements according to the ordering protocol that orders the group of graphical elements by the respective rank values including the one of the respective rank values that is incremented (Figure 6A-B, para 44, 48, 51 show that in response to the rank values changing due to temperature or time conditions being met, the icons are re-ordered accordingly).  

8.	Regarding claim 14, the instructing the user interface device to present the group of graphical elements is in response to second input to the user interface device that selects a global category element representative of a category comprising the group of graphical elements (McCurnin Para 42-43 show instructing the interfaces to present the group of elements to represent and control the HVAC system.  Figure 6B for example shows that after the second input [after any other input calling up a main interface] selecting the global category for temperature, the group of graphical elements representing temperature are presented. Para 21-23 and 28-29 show accessing and presenting specific groups of elements representing a particular category).  

9.	Regarding claim 17, McCurnin shows a method comprising: interfacing, by a device comprising a processor and a memory that stores executable instructions (Figure 3, para 28 shows the processor and memory devices) interfacing to a user interface device configured to present a group of graphical elements representative of the physical environment or an environment control device that controls at least a portion of the physical environment (Figures 6A, 8B for example all show the user interfaces with graphical elements representing temperature, humidity, and other environmental parameters, and Figures 5, 6B show interfaces with elements representing the device control of temperature or other parameters. Para 21-23 and 28-29 show accessing and presenting these interfaces.  Para 42-43 show instructing the interfaces to present the group of elements to represent and control the HVAC system); based on environmental data received from the environment control device (para 15, 21-22 show a HVAC [heating, ventilation, air conditioning] system that monitors temperature in a room among other parameters, para 18-19 for example show the HVAC system managing air flow throughout various rooms in a building), the graphical elements of the group of graphical elements assigned respective rank values for an ordering protocol according to which the elements are ordered when presented on the user interface device (Figure 6A-B, para 44-46, 48, 51 show rank values assigned to the elements to determine an ordering protocol for how they are presented on the interface); receiving selection information that indicates selection of a graphical element from the group concurrently with determining by the device, based on environmental data received from the environment control device, that a physical condition from a group of physical conditions is true, and in response increments one of the rank values assigned to the graphical element (see again para 43 and note that in response to a condition being met when selecting certain icons, such as a temperature or specific time being met, that the ranking is changed for the icons.  Para 44-46 go into even more detail about selecting the icons and performing ranking algorithms which in part are still based on the various time or temperature conditions being met.  The rank then indicates how the icon compares to other icons in the context of the time or temperature setting; if temperature is selected and the temperature condition is met, its rank value will increase); instructing the user interface device to present the group of graphical elements according to the ordering protocol that orders the group of graphical elements by the respective rank values including the one of the respective rank values that is incremented (Figure 6A-B, para 44, 48, 51 show that in response to the rank values changing due to temperature or time conditions being met, the icons are re-ordered accordingly).  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 12-13, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurnin et al (US 2014/0151456) and Bauchot et al (US 2018/0113576).  
	12.	Regarding claim 12, McCurnin does not go into the details that the ordering protocol assigns a member of the group of graphical elements having a highest rank value to a location, of a presentation of the user interface device, that is determined to be readily accessible.  However, Bauchot does show an ordering protocol assigns a member of the group of graphical elements having a highest rank value to a location, of a presentation of the user interface device, that is determined to be readily accessible (see para 21-22 and Figure 3 – the document elements are displayed in an ordered list based on their usage value ranking.  Those with a highest ranking may be displayed in a “hot spot” with easy access and visibility.  The number of top elements can be set to “1” and thus this would be the highest value document element).  It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide and efficient way to display ranked elements on an interface.  
13.	Regarding claim 13, Bauchot shows the group of graphical elements are presented as a list, and wherein the ordering protocol comprises presenting a member of the list having a highest rank value at a beginning of the list (again see para 21-22 and Figure 3 – the document elements are displayed in a ranked list from highest to lowest rank value; thus the document element with the highest rank value is displayed at the beginning of the list).  It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide and efficient way to display ranked elements on an interface.  

14.	Regarding claim 15, Bauchot show the operations further comprise instructing the user interface device to present a global rank element that persists independently of a view or a context provided by the user interface device (see again para 21-22 – the list of n document elements [n may be set to “1”] with usage values exceeding a particular threshold are maintained to be displayed regardless of other indicators or elements being displayed in the interface). It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide an efficient way to allow accessibility to a high ranked element in a system that ranks and displays element options on an interface.

15.	Regarding claim 16, Bauchot shows the operations further comprise, in response to selection of the global rank element, instructing the user interface device to present elements having a respective rank value above a defined threshold independently of a respective category or context of the user interface device (see again para 21-22 – in response to a selecting document element global list, the list of n document elements with usage values exceeding a particular threshold are maintained to be displayed regardless of other indicators or elements being displayed in the interface). It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide an efficient way to allow accessibility to high ranked elements in a system that ranks and displays element options on an interface.
16.	Regarding claim 19, Bauchot show the operations further comprise instructing, by the device, the user interface device to present a global rank element that persists independently of a view or a context provided by the user interface device (see again para 21-22 – the list of n document elements [n may be set to “1”] with usage values exceeding a particular threshold are maintained to be displayed regardless of other indicators or elements being displayed in the interface). It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide an efficient way to allow accessibility to a high ranked element in a system that ranks and displays element options on an interface.
17.	Regarding claim 20, Bauchot shows the operations further comprise, in response to selection of the global rank element, instructing, by the device, the user interface device to present elements having a respective rank value above a defined threshold (see again para 21-22 – in response to a selecting document element global list, the list of n document elements with usage values exceeding a particular threshold are maintained to be displayed regardless of other indicators or elements being displayed in the interface). It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide an efficient way to allow accessibility to high ranked elements in a system that ranks and displays element options on an interface.

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Gupta (US 2009/0222757 shows maintaining display of an ordered list of history items ranked on value determined by how recent they are, and for grouping based on threshold criteria. 
b) Drees (US 2011/0047418) shows a building management interface for controlling physical environmental data.
c) Thrun (US 2018/0300047) shows a user interface for controlling a heater system. 

19.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that McCurnin does not show “determining that a physical quantity satisfies a defined condition concurrently with selection of a graphical element, and incrementing a rank value that is assigned to the graphical element responsive to the selection and the defined condition being determined to be satisfied.”  However, as pointed out in the Action, McCurnin does show this in Para 43-46 which go into detail about selecting the icons and performing ranking algorithms which in part are still based on the various time or temperature conditions being met.  The rank indicates how the icon compares to other icons in the context of the time or temperature setting; if temperature is selected and the temperature condition is met, its rank value will increase.  Applicant characterizes the dynamic ranking algorithm which orders icons in para 43-46 of McCurnin, as merely ranking icons based only on user interactions, such as relative frequency of user selection of the icons.  Although this may be one of the factors, nevertheless McCurnin explicitly states for example in para 43 that the ranking may also be based on temperature, time, or other physical factors.  This may be in tandem with selection of the icon of that group of icons for the particular setting or control. Thus McCurnin indeed shows the feature as claimed.

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174